Citation Nr: 1645971	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  11-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome prior to May 20, 2015, and a disability rating in excess of 40 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for heartburn with diffuse abdominal pain and intermittent constipation and diarrhea as due to undiagnosed illness (gastrointestinal disability).

REPRESENTATION

Appellant represented by:  North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to January 2003, with service in the Persian Gulf.  The Veteran was awarded the Combat Infantryman Badge and the Bronze Star, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in April 2015.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While new evidence has been added to the record since the last adjudication by the Agency of Original Jurisdiction (AOJ), in October 2016 the Veteran indicated that he wished to waive initial review of the evidence by the AOJ.  Additional evidence has been added to the record since the Veteran's waiver, but the Board finds it is duplicative of evidence already of record or not relevant to the claims on appeal.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  Prior to February 2, 2015, the Veteran's chronic fatigue syndrome most nearly approximated symptoms which were, at worst, nearly constant and restricted routine daily activities by less than 25 percent of the pre-illness level.

2.  On and after February 2, 2015, the Veteran's chronic fatigue syndrome most nearly approximated symptoms which were, at worst, nearly constant and restricted routine daily activities to between 50 and 75 percent of the pre-illness level.

3.  Prior to April 28, 2015, the Veteran's gastrointestinal disability manifested in symptoms including pyrosis, dysphagia, epigastric pain, reflux, and intermittent diarrhea and constipation; the gastrointestinal disability did not manifest in substernal or arm or shoulder pain and was not productive of considerable or severe impairment of health.

4.  On and after April 28, 2015, the Veteran's gastrointestinal disability manifested in symptoms including pyrosis, dysphagia, epigastric pain, reflux, intermittent diarrhea and constipation, and substernal pain, and was productive of considerable, but not severe, impairment of health.


CONCLUSIONS OF LAW

1.  Prior to February 2, 2015, the criteria for a disability rating of 20 percent, but no higher, for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code 6354 (2015).

2.  On and after February 2, 2015, the criteria for a disability rating of 40 percent, but no higher, for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code 6354.

3.  Prior to April 28, 2015, the criteria for a disability rating in excess of 10 percent for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7346 (2015).

4.  On and after April 28, 2015, the criteria for a disability rating of 30 percent, but no higher, for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7346.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.326(a) (2015).  

The Veteran's claims for increased disability ratings for chronic fatigue syndrome and a gastrointestinal disability stem from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  

The Board also notes that the actions requested in the prior remand have been undertaken.  Specifically, the AOJ obtained additional VA examinations and issued a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
A. Chronic Fatigue Syndrome

The Veteran asserts that his chronic fatigue syndrome, occasionally referred to as fibromyalgia, is worse than the currently assigned disability ratings reflect.  His chronic fatigue syndrome is rated under 38 C.F.R. § 4.88b, Diagnostic Code 8863-6354.  The "8863" designation denotes a disease associated with Persian Gulf War service.  See M21-1 Part IV, Subpart ii, 2.D.16 (accessed November 16, 2016).  

Under Diagnostic Code 6354 for chronic fatigue syndrome, ratings are provided for symptoms including debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  

A 10 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; if the symptoms are controlled by continuous medication.  

A 20 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  

A 40 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  

A 60 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  
A 100 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  

A note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

The Veteran's chronic fatigue syndrome is currently rated as 10 percent disabling prior to May 20, 2015, and as 40 percent disabling thereafter.

The Veteran underwent a Gulf War VA examination in March 2010.  At that time, the examiner noted complaints of constant fatigue and diffuse muscle and joint pain.  The Veteran first underwent a VA chronic fatigue syndrome examination in May 2010.  The examiner noted that the Veteran presented with widespread diffuse muscle pain, especially in the forearms, thighs, and calves, made better by light massage.  The Veteran complained of difficulty falling asleep and noted that he woke up feeling tired and unrefreshed even after a full night's sleep.  The Veteran further reported difficulty concentrating and thinking with forgetfulness.  The examiner indicated that the Veteran suffered from chronic generalized pain, sleep or mood disturbances, and daily headaches lasting one to two hours.

The Veteran again underwent VA chronic fatigue syndrome examination in October 2011.  The examiner noted that the Veteran presented with non-exudative pharyngitis, palpable and tender cervical lymph nodes, and nearly constant headaches.  The Veteran also reported constant generalized muscle aches and migratory joint pain, but denied general muscle weakness.  The examiner indicated that the Veteran had fatigue lasting 24 hours or more after exertion, as well as neuropsychological symptoms including anxiety and depression and sleep disturbances.  The examiner further noted, however, that the Veteran denied experiencing incapacitating episodes.  The examiner also stated that while the Veteran had recently left his job working as a military trainer due to stress and constant pain, he had been able to fulfill all of his required duties and denied performance issues related to his problems with fatigue and pain.  
The Veteran again underwent VA Gulf War examination in September 2012.  The examiner noted fatigue, muscle pain, and sleep disturbances.  The Veteran demonstrated grossly normal cognition, and the examiner noted that the Veteran's motor strength and reflexes were largely normal.  The examiner further indicated that the Veteran would be able to work in his chosen profession and perform substantial and gainful employment, although he would be unable to work on "bad days."  

Finally, the Veteran most recently underwent VA chronic fatigue syndrome examination in May 2015.  The examiner indicated that the Veteran's cognitive abilities had diminished, and noted that the Veteran had poor attention, an inability to concentrate, forgetfulness, and confusion, particularly in the areas of reading and following multiple instructions.  The Veteran complained of debilitating fatigue which continued to decline and worsen, particularly when faced with responsibilities.  The Veteran also presented with non-exudative pharyngitis, generalized muscle pain, and headaches with migraine features.  The examiner noted that the Veteran's symptoms were nearly constant, with certain physical complaints and cognitive changes always present.  In confirming the chronic fatigue syndrome diagnosis, the examiner noted that, historically, the Veteran's debilitating fatigue had reduced his daily activity to less than 50 percent of the pre-illness level for six months or longer, but that his symptoms now restricted his routine daily activities to between 50 and 70 percent of the pre-illness level.  In the past year the Veteran's chronic fatigue syndrome had resulted in periods of incapacitation for at least two but less than four weeks.  The examiner also opined that the Veteran's chronic fatigue syndrome could restrict his ability to do certain types of work, including labor-intensive work, work that required critical or time-sensitive decisions, or work that required a lot of face-to-face customer contact.

During his February 2015 hearing, the Veteran testified to constant joint and muscle pain, and asserted that a day or half-day of physical activity would cause him to be fatigued the next day.  He further noted full body pain which had been occasionally relieved by chiropractic treatment, acupuncture, and meditation.  He stated that he frequently read but had increasing difficulty with comprehension and memory.  He further reported that his fatigue negatively affected his mood.  Throughout, the Veteran's private and VA treatment records reflect complaints commensurate with those noted in the VA examinations discussed above.

Upon review, the Board finds that a disability rating of 20 percent is warranted prior to February 2, 2015, based on symptoms, including fatigue and cognitive impairments, which were nearly constant.  While a specific percentage of restriction of routine daily activities was not assigned by any clinician during this period, the Board finds the evidence does not support a finding that the Veteran's symptoms resulted in impairment equivalent to symptoms which would restrict such activities by more than 25 percent of the pre-illness level.  In that regard, the Board notes that during this period the Veteran noted some responsiveness to medication and did not report incapacitating episodes.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 20 percent disability rating, but no higher, is warranted for the period prior to February 2, 2015.  Gilbert, 1 Vet. App. at 54.

On and after February 2, 2015, the date of the Veteran's hearing, however, the Board finds that a 40 percent disability rating is more appropriate.  The Veteran's hearing testimony provided the first indication of a significant worsening in the Veteran's condition, particularly with respect to cognitive ability and extreme fatigue following any physical activity.  These symptoms were also reflected in the May 2015 examination report, at which time the examiner opined that the Veteran's symptoms had been nearly constant and had restricted routine daily activities to between 50 and 75 percent of the pre-illness level.  The evidence does not, however, reflect that a disability rating in excess of 40 percent is warranted at any time during this period.  The evidence does not indicate that the Veteran's symptoms restricted routine daily activities to less than 50 percent of the pre-illness level or waxed and waned with periods of incapacitation of at least six weeks per year.  Furthermore, the evidence does not reflect symptoms which restricted routine daily activities almost completely and occasionally precluded self-care.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 40 percent disability rating, but no higher, is warranted for the period on and after February 2, 2015.  Gilbert, 1 Vet. App. at 54.

In reaching its conclusion, the Board notes the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), in which the United States Court of Appeals for Veterans Claims (Court) held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Having carefully reviewed the holding in Jones, the Board concludes that it is not applicable to 38 C.F.R. § 4.88b, Diagnostic Code 6354, as this Diagnostic Code is clearly distinguishable from the code that was at issue in Jones.

In Jones, the code on appeal was Diagnostic Code 7319, for irritable colon syndrome, which makes no mention of medication at all in the rating criteria.  This was important, the Court explained, because other codes did specifically include references to medication, suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  One of the examples the Court provided of a diagnostic code that allowed consideration of medication was 38 C.F.R. § 4.71a , Diagnostic Code 5025 (2015), addressing fibromyalgia, which, similar to Diagnostic Code 6354, provides a 10 percent rating when continuous medication is required for control.  Of note, ratings in excess of 10 percent for fibromyalgia do not mention medication, similar once again to Diagnostic Code 6354.  Yet, the Court made no significance of this fact, such as by suggesting for example that the ameliorative effect medication could only be considered at the 10 percent level.  See Jones, at 61-63.  As such, because Diagnostic Code 6354 expressly discusses the possibility that medication improves chronic fatigue syndrome symptomatology, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the Veteran's disability level.  

The Board has also considered whether different or additional ratings are appropriate, particularly under Diagnostic Code 5025, as the Veteran's chronic fatigue syndrome has, at times, been referred to as fibromyalgia.  Upon review, however, the maximum disability rating available under this Diagnostic Code is 40 percent.  The Board notes that on and after February 2, 2015, the Veteran is already assigned a disability rating of 40 percent and, as such, would not benefit from the assignment of a rating under Diagnostic Code 5025.  The 40 percent rating is warranted for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  Prior to February 2, 2015, the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 5025, as the evidence does not demonstrate that the Veteran constantly or nearly constantly suffered from tender points, or that his symptoms were totally refractory to therapy.  Furthermore, while the Veteran has irritable bowel symptoms, they have been attributed to the separately service-connected gastrointestinal disability, addressed below, and as such should not be considered in the rating of this disability.  The Board has also considered whether any other rating is appropriate, but given that Diagnostic Code 6354 provides ratings based upon the extent to which all manifestations of chronic fatigue syndrome (specifically including fatigue, cognitive impairments, and "a combination of other signs and symptoms") restrict routine daily activities, result in periods of incapacitation, or require treatment with medication, separate ratings for such manifestations would be inappropriate.

B. Gastrointestinal Disability

The Veteran also asserts that his gastrointestinal disability is worse than the currently assigned disability rating reflects.  As the gastrointestinal disability includes a number of symptoms, it is rated under the diagnostic code for a hiatal hernia based on similarity of symptoms.  In this regard, 38 C.F.R. § 4.20 (2015) allows for analogous ratings of an "unlisted condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent disability rating is warranted if the Veteran experiences two or more of the symptoms for the 30 percent evaluation of less severity.  In that regard, a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.  

The Veteran's gastrointestinal disability is currently rated as 10 percent disabling throughout the period on appeal.  

Preliminarily, the Board notes that the Veteran's treatment records and VA examinations include mention and assessment of esophageal stricture associated with the Veteran's gastrointestinal disorder.  In November 2015, service connection was granted for esophageal stricture as secondary to the gastrointestinal disability effective May 5, 2014, and the Veteran was assigned a separate 30 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7203, the code for esophageal stricture.  Accordingly, as the Veteran's esophageal stricture has been classified as a separate compensable disability, and as the Veteran did not disagree with the effective date or disability rating assigned, the Board will not consider the Veteran's esophageal stricture as a part of the claim on appeal.  

When the Veteran underwent VA Gulf War examination in March 2010, the examiner noted that the Veteran was experiencing periodic heartburn associated with stomach pain, often as a result of consuming medication for his other conditions.  The Veteran also complained of diffuse abdominal pain and intermittent diarrhea and constipation.

When the Veteran again underwent VA examination in May 2010, he was experiencing heartburn almost every day, and reported that it was often related to his emotional status.  He again reported diffuse abdominal pain, but noted that it was not constant and was not able to determine specific situations when it was more or less intense.  

The Veteran next underwent VA examination in October 2011, and again reported chronic, painful heartburn.  The examiner indicated that the Veteran had constant dysphagia for solids and liquids, as well as hematemesis every few weeks and melena every day.  The examiner noted reflux or regurgitation every few weeks, but the Veteran denied nausea or vomiting.  The Veteran also reported experiencing at least three episodes a day of diarrhea for several weeks, alternating with several weeks of constipation; the examiner diagnosed irritable bowel syndrome.  The Veteran did not present with an ulcer or anemia, and denied periods of incapacitation.  When the Veteran underwent VA Gulf War examination in September 2012, the examiner noted that the Veteran's symptoms were essentially the same as during the October 2011 examination.

In August 2014, the Veteran submitted a Disability Benefits Questionnaire completed by his VA physician.  The physician noted that the Veteran had diagnoses of gastroesophageal reflux disease (GERD), hiatal hernia, and dysphagia.  Further, the physician indicated that the Veteran experienced persistent epigastric distress, with four or more episodes per year and lasting for 10 days or more, as well as episodes of dysphagia three times per year and lasting for 10 days or more.  The physician also noted four or more episodes of reflux and regurgitation per year, with reflux episodes lasting 10 days or more and regurgitation episodes lasting between one and nine days.  The physician also indicated that the Veteran experienced infrequent episodes of vomiting.  The physician did not note that the Veteran experienced substernal arm or shoulder pain, nausea, anemia, weight loss, sleep disturbance caused by esophageal reflux, hematemesis, or melena.  Finally, the examiner opined that the Veteran's gastrointestinal disability would affect his ability to work because he could vomit upon eating and bending over.  

The Veteran again underwent VA examination for esophageal conditions in April 2015.  The examiner opined that the Veteran's GERD symptoms were productive of considerable impairment of health, and noted that the Veteran experienced persistently recurrent epigastric distress, substernal pain, dysphagia, pyrosis, reflux, and regurgitation.  The examiner indicated that four or more times per year the Veteran experienced sleep disturbance caused by reflux for periods of 10 days or more, nausea for periods of one to nine days, vomiting for less than one day, and melena with moderate anemia for less than one day.  The Veteran reported that his condition could cause difficulty concentrating which could affect his work.

Finally, the Veteran most recently underwent VA examinations for esophageal and intestinal conditions in October 2015.  The Veteran reported some improvement in his esophageal symptoms, and the examiner indicated that the Veteran experienced reflux but did not require medication.  With respect to the Veteran's intestinal conditions, the examiner noted diagnoses of ulcerative colitis and irritable bowel syndrome, but indicated that the Veteran was currently essentially asymptomatic.  

Private treatment records throughout the pendency of the appeal reflect frequent treatment for gastrointestinal issues, including GERD, esophagitis, and irritable bowel syndrome, with symptoms comparable to those noted in the VA examination reports.  During the February 2015 hearing, the Veteran testified to symptoms including difficulty swallowing, regurgitation, reflux, and heartburn.  

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted at any time prior to April 28, 2015.  The record reflects that the Veteran experienced symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  The evidence does not demonstrate, however, that the Veteran experienced substernal or arm or shoulder pain, or that the Veteran's symptoms were productive of considerable or severe impairment of his health.  Accordingly, a disability rating in excess of 10 percent may not be granted for this period.

From April 28, 2015, however, the Board finds a disability rating of 30 percent, but no higher, is warranted under Diagnostic Code 7346.  When the Veteran underwent VA examination on that date, the examiner noted that the Veteran continued to experience the symptoms noted above, as well as substernal pain, and that his symptoms were productive of a considerable impairment of health.  While some improvement was noted upon examination in October 2015, the Veteran's treatment records do not demonstrate a continued improvement; the Veteran has continued to experience substernal pain.  The evidence does not indicate, however, that a disability rating in excess of 30 percent is warranted.  In that respect, while infrequent melena with moderate anemia was noted in April 2015, there is no indication that the Veteran's symptoms have been productive of severe impairment of his health.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a 30 percent disability rating, but no higher, is warranted for the period on and after April 28, 2015.  Gilbert, 1 Vet. App. at 54.

Additionally, in determining the appropriate disability ratings, the Board has again considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones, 26 Vet. App. at 61.  The rating criteria listed under Diagnostic Codes 7346 fail to contemplate the effects of medication on the Veteran's stomach problems, such that the Board has considered the severity of the Veteran's symptoms without medication.

Finally, the Board has also considered whether an additional or higher rating is warranted under another Diagnostic Code, particularly with respect to the Veteran's intestinal symptoms.  In that regard, the Board notes that under 38 C.F.R. § 4.114, "[r]atings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other."  Rather, a single evaluation should be assigned under the Diagnostic Code which best reflects the predominant disability picture, and elevation to the next higher evaluation may be allowed where warranted by the severity of the overall disability.  Id.  Here, the predominant disability picture is covered by the currently-assigned Diagnostic Code, as the Veteran's symptoms are primarily those addressed in Diagnostic Code 7346.  With regard to the Veteran's irritable bowel syndrome with colitis, in order to merit a disability rating higher than 10 percent for the period prior to April 28, 2015, under the applicable Diagnostic Code for colitis, the evidence would need to demonstrate moderately severe symptoms with frequent exacerbations.  In order to merit a disability rating in excess of 30 percent for the period on and after April 28, 2015, the evidence would have to demonstrate severe symptoms with numerous attacks a year and malnutrition, with the Veteran's health only fair during remissions.  38 U.S.C.A. § 4.114, Diagnostic Code 7323.  

Upon review, and with consideration of any other potentially applicable Diagnostic Codes, the Board finds that the evidence demonstrates that the Veteran is entitled to the most favorable rating under the currently-assigned Diagnostic Code.  While moderately severe diarrhea was noted upon VA examination in October 2011, the examiner indicated that it was episodic, rather than frequent or constant.  Furthermore, in other treatment records during this time period, diarrhea is described as intermittent.  Accordingly, a separate or different rating is not warranted.  The Board has also considered whether the severity of the Veteran's overall disability merits elevation to the next highest evaluation.  Upon review, however, the Board finds the evidence does not demonstrate such severity, and reflects that the Veteran's primary symptoms are those specifically contemplated by the assigned Diagnostic Code.

C. Extraschedular Consideration  

The Board has also considered whether the Veteran's chronic fatigue syndrome and gastrointestinal disability have presented exceptional or unusual disability pictures at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, the Veteran's chronic fatigue syndrome results in a number of symptoms, including fatigue, muscle and joint pain, headaches, unstable mood, and cognitive impairment.  As discussed above, Diagnostic Code 6354 provides ratings based upon the extent to which all manifestations of chronic fatigue syndrome restrict routine daily activities, result in periods of incapacitation, or require treatment with medication.  The Veteran's gastrointestinal disability also involves a number of symptoms, the majority of which are covered by the currently-assigned Diagnostic Code.  Additionally, as noted above, 38 C.F.R. § 4.114 specifically provides that gastrointestinal disabilities of this nature should be rated according to which Diagnostic Code best fits the Veteran's disability picture, and allows for a higher disability rating if the Veteran's overall level of disability so warrants.  The Board finds, with respect to both disabilities, that the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's chronic fatigue syndrome and/or gastrointestinal disability and any other service-connected disabilities that is not already specifically contemplated by the individually-assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board is cognizant of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In that regard, the Board notes that the Veteran filed a claim for entitlement to a TDIU in January 2012.  The claim was denied in an October 2012 rating decision, and the Veteran did not appeal the denial.  Since that time, while VA examiners have noted that the Veteran's disabilities addressed herein would have some effect on the Veteran's employability, they have not suggested that the Veteran is rendered totally unemployable by such disabilities.  Additionally, VA treatment records indicate that the Veteran has been employed and attending school during at least part of the relevant time period.  Accordingly, upon consideration of all of the evidence of record, the Board finds that a claim for a TDIU is not raised by the record and, as such, no action under Rice is necessary.
ORDER

Entitlement to a disability rating of 20 percent, but no higher, for chronic fatigue syndrome prior to February 2, 2015, is granted.

Entitlement to a disability rating of 40 percent, but no higher, for chronic fatigue syndrome on and after February 2, 2015, is granted.

Entitlement to a disability rating in excess of 10 percent for heartburn with diffuse abdominal pain and intermittent constipation and diarrhea as due to undiagnosed illness prior to April 28, 2015, is denied.

Entitlement to a disability rating of 30 percent, but no higher, for heartburn with diffuse abdominal pain and intermittent constipation and diarrhea as due to undiagnosed illness on and after April 28, 2015, is granted.



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


